Citation Nr: 1456359	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  07-27 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel
INTRODUCTION

The Veteran had active service from March 1967 to March 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The RO is the Agency of Original Jurisdiction (AOJ). 

In June 2012, the Veteran and S.D. testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  That transcript leaves in question whether the Veteran has had an opportunity for a hearing before a Veterans Law Judge of the Board on the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

The Board explains this in the following paragraphs:  

In a June 2006 rating decision, the AOJ denied claims of entitlement to service connection for a sleep disorder, hypertension, and a bilateral knee condition.  The Veteran appealed that decision and, following issuance of a statement of the case (SOC), he indicated in an August 2007 VA Form 9 (the standard form for perfecting an appeal to the Board) that he did not want a hearing before the Board.  

In June 2010, the AOJ issued the decision currently on appeal, denying the Veteran's claim of entitlement to service connection for PTSD.  In August 2010, the Veteran initiated an appeal of that decision to the Board.  

On February 10, 2011, the AOJ mailed to the Veteran, with a copy to his representative, an SOC on the PTSD appeal.  With that SOC, the AOJ included a copy of a VA Form 9.  In the accompanying letter, the AOJ informed the Veteran that it would close his case if he did not respond to the SOC within 60 days of the date of the letter or within 1 year of the action being appeal.  It referred him to the VA Form 9 for additional instructions.  It also informed him that he could have a hearing before the Board and referred to the VA Form 9.  

There is no VA Form 9 of record, or any similar document, following the mailing of the SOC.  

What is of record is a preprinted form titled Appeal Hearing Options.  The Veteran placed an "x" on a line in that form for an option to indicate that he was requesting a hearing before a Board member visiting the AOJ.  There is no date on the face of the document.  There is an entry in the Veterans Benefits Management System (VBMS) indicating that the receipt date was March 1, 2011.  Also dated on March 1, 2011 is a letter informing the Veteran that the AOJ had certified his appeal to the Board.  

Dated April 4, 2011, is an Appellant's Brief to the Board that listed the issues of entitlement to service connection for hypertension, bilateral knee disorders, and a sleep disorder but not the PTSD issue.  

On April 21, 2011, the Board remanded the issues of entitlement to service connection for hypertension, bilateral knee disorders, and a sleep disorder to the AOJ to schedule the Veteran for a Travel Board hearing.  A VA Form 8, documents that his appeal of the bilateral knee, hypertension and sleep disorder (characterized as sleep apnea) was certified to the Board on December 22, 2011.  

In June 2012, the Veteran testified before the undersigned Veterans Law Judge.  The beginning of the transcript includes the undersigned's statement that the issues were certified as noted in the April 2011 Board Remand and were generally service connection for a bilateral knee disorder, high blood pressure, and a sleep disorder.  

Although there was mention of PTSD during the hearing, testimony specific to service connection for a psychiatric disorder was not presented.  It is not clear as to whether this was deliberate or not. 

In September 2012, the Board denied the knee and sleep disorder appeals and remanded the hypertension and PTSD issues for additional development.  

These facts tend to show that the Veteran did not timely perfect his appeal to the Board.  The timing of a substantive appeal is not jurisdictional.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  The Veteran has since indicated that he wants to continue his appeal, for example, by appealing the Board decision to the Court and in his November 2014 Appellant's Post-Remand Brief.  The Board has jurisdiction over this issue.  

It is, however, unclear as to whether VA has provided the Veteran with a sufficient opportunity to provide testimony specific to the issue now before the Board.  This is because it appears that his request for a hearing was received by VA after issuance of the SOC addressing his claim of entitlement to service connection for PTSD.  

The Court has, on occasion, authorized joint motions for remand in light of a failure to address an issue at hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

While not addressed by the Court, in light of the complex issue cited above, the Board wished to be clear:   If the Veteran wants a hearing before the Board regarding the PTSD issue, either he or his representative should contact the AOJ to request one.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

VA afforded the Veteran a relevant compensation and pension (C&P) examination in January 2011.  The examiner diagnosed depressive disorder not otherwise specified.  He provided no opinion as to whether the depressive disorder had onset during or was caused by the Veteran's active service.  

Recognizing this deficiency, the AOJ requested that the examiner provide the required opinion.  In a July 2011 document, the examiner stated as follows:  "The patient's depression for which he was treated briefly in 2007, and his symptoms are very mild in nature, is not due to, caused by, or related to his military experience of over 40 years ago."  The rest of the document does not address the question asked.  

The opinion is inadequate because it is entirely conclusory.  In other words, it is not supported by rationale.  That the Veteran was briefly treated for depression in 2007 and that the depression is mild, says nothing as to whether it had onset during or was caused by his active service.  It is also noted that, in general, if a disease, such as a depressive disorder, is shown to have had onset during service there is a presumption that it was incurred in the line of duty so generally no proof of actual causation by service is necessary.  

Because the opinion is inadequate, a remand is necessary to provide the Veteran with another examination and obtain an adequate opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for an examination with regard to his claim of entitlement to service connection for a psychiatric disorder.  The examiner must review the Veteran's claims file in conjunction with the examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diagnosed depressive disorder not otherwise specified (and any other psychiatric disorder that the examiner may diagnose pursuant to the examination) had onset during his active service or was caused by his active service.  The examiner must provide a complete rationale (supporting explanation) for any opinion provided.  A rationale that the Veteran's psychiatric disorder is mild and that he was treated for it in 2007, standing alone, will be deemed inadequate.  

2.  The AOJ must review the examination report and if it is not adequate the AOJ must take immediate corrective action.  

3.  Then, readjudicate the claim on appeal, if the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




